Per curiam :
On July 23,1949, the plaintiff became surety on a bail bond in Criminal Action No. 916-49, in the United States District Court for the District of Columbia, in the amount of $1,000. On November 18, 1949, the defendant in the criminal action having failed to appear before the court, the bond was forfeited. The plaintiff located the defendant in the criminal action and had him produced in court. *560Thereupon, on December 8, 1950, the District Court ordered a remission of $750 to the plaintiff on the previously forfeited bond.
At the time the plaintiff’s bond was forfeited, and he paid the money into court, there was no statutory provision whereby the court could pay out money pursuant to an order of refund such as was made in the plaintiff’s favor, the money having been covered into the United States Treasury. By the Act of October 27, 1951, 65 Stat. 658, it was provided that in such cases payments could be made out of funds appropriated to refund monies erroneously received.
Although the Act of 1951 is not retroactive, and hence is not applicable to the instant case, it is an expression of Congress as to what is right in such cases. The plaintiff asserts that, in the circumstances, there exists an implied contract on the part of the United States to pay him $750, the amount remitted to him by the order of the District Court. The Government does not oppose the plaintiff’s motion, and it points to our judgment in Peerless Casualty Co. v. United States, 118 C. Cls. 624, entered upon a stipulation of the parties, in a similar case.
The plaintiff may have a judgment for $750.00.
It is so ordered.